Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,011,025 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims move certain limitations found in the independent claims of the patent into dependent claims such that the overall scope of the instant claimed invention is encompassed by the patent. The instant claims are anticipated or rendered obvious by the patent claims as follows:
Instant claim #
Corresponding patent claim #s
Notes/rationale
1
1

2
6

3
1
The instant-claimed “second game” is taught by the game modified by activated first/second features
4
1
The instant-claimed “modification” is taught by the game modified by activated first/second features
5
1

6
1

7
1

8
1

9
1

10
1

11
4

12
2

13
1
The only difference between the instant claim and patent claim amounts to nonfunctional descriptive material (printer matter) which is not of patentable significance.
14
1
The only difference between the instant claim and patent claim amounts to nonfunctional descriptive material (printer matter) which is not of patentable significance.
15
1
The only difference between the instant claim and patent claim amounts to nonfunctional descriptive material (printer matter) which is not of patentable significance.
16
6

17
1+5

18
1+5

19
1

20
1



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0184045 to Vermaak et al.
Re claim 1, Vermaak teaches a gaming system (Abstract, Fig. 3, reel-type slot machine games supported by servers and other machines. See also the contemplated hardware embodiments described in [0040]-[0043], [0045]-[0049]) comprising:
a processor [0013]; and 
a memory device which stores a plurality of instructions, [0013] which when executed by the processor, cause the processor to: 
communicate data that results in a display, by a display device and for a play of a first game, of a plurality of symbols at a plurality of symbol display positions associated with a plurality of reels (Fig. 3, 3x5 reel array 12A comprising illustrative symbols at corresponding symbol display positions)
independent of the display of the plurality of symbols at the plurality of symbol display positions associated with the plurality of reels, communicate data that results in a display, by the display device, of a quantity of triggering elements ([0020]-[0021] describe that, “An accumulation indicator of a set, which may take the form of an icon or graphical device of any sort, becomes active when the corresponding reel first displays a progress (e.g., wild) symbol during a playing session.” See Fig. 3, which illustrates accumulation indicators 16 being displayed distinctly and separately from the illustrative, resultant 3x5 reel symbols. 
[0025] explains that, “Each subsequent appearance of a wild (progress) symbol (22) on the same reel causes a further accumulation indicator (16) of that cluster to become active. In other words, this phase of the game is structured so that a player's accumulation of wild symbols is preserved from spin to successive spin of the video slot game. The accumulation of wild symbols (22) in this manner on each reel occurs independently of that on the other reels.” 
[0027] adds that, “Turning now to FIG. 2, after further game play, all four accumulation indicators (16) of cluster 20B associated with reel 12B are active, indicating that the player has accumulated a total of four wild symbols at various times during the game play.” See also Figs. 1-2 which shows that for an illustrative example wherein the quantity of triggering elements accumulated at a display position 20B associated with second reel 12B reaches a quantity of four, an expanding wild feature 24 is activated for that reel. See additionally [0030]. [0042] also describes that, “The reels (12) each have an associated cluster or set of accumulation indicators (20A, 20B, 20C and 20D) as described previously. One accumulation indicator (16) of the cluster associated with reel 12B has become active as indicated in FIG. 3 due to the wild symbol (22)--a star symbol in this example, being present in the bottom position of the reel.”)
The Examiner is interpreting each of the indicators 16 as triggering elements because, as described above, the accumulation of four of these indicators triggers a special feature such as an expanding wild.)
responsive to at least one triggering element being accumulated at each of a plurality of triggering element display positions associated with the plurality of reels, trigger an event ([0020]-[0021] describe that, “An accumulation indicator of a set, which may take the form of an icon or graphical device of any sort, becomes active when the corresponding reel first displays a progress (e.g., wild) symbol during a playing session.” 
[0025] explains that, “Each subsequent appearance of a wild (progress) symbol (22) on the same reel causes a further accumulation indicator (16) of that cluster to become active. In other words, this phase of the game is structured so that a player's accumulation of wild symbols is preserved from spin to successive spin of the video slot game. The accumulation of wild symbols (22) in this manner on each reel occurs independently of that on the other reels.” 
[0027] adds that, “Turning now to FIG. 2, after further game play, all four accumulation indicators (16) of cluster 20B associated with reel 12B are active, indicating that the player has accumulated a total of four wild symbols at various times during the game play. […] The aspect to note is that, for the spin in which the fourth wild symbol appeared on reel 12B, the resulting expanding wild symbol (24) means that the entire display area of reel 12B (i.e. a column of 3 symbols in this example) consists of wild symbols, thereby greatly increasing the potential for winning results on the various pay lines of the game. 
See also Figs. 1-2 which shows that for an illustrative example wherein the quantity of triggering elements accumulated at a display position 20B associated with second reel 12B reaches a quantity of four, an expanding wild feature 24 is activated for that reel. See additionally [0030]. The expanding wild meets the limitation of a triggered event.
Re claim 2, [0024] of Vermaak describes that, “The purpose of the accumulation indicators (16) is to indicate the occurrence of progress (e.g., wild) symbols on the various reels of the game.” The accumulation indicators (16) displayed in clusters 20A, 20B, 20C and 20D corresponding to each reel visually signify any occurrence of progress towards activating an expanding wild feature for any reel. 
[0029] of Vermaak states that, “As illustrated in FIGS. 1 and 2, the accumulation of wild symbols (22) in this manner on each reel was displayed to the player--in FIG. 1, there has been no accumulation of wild symbols on reel 12C (none of the accumulation indicators (16) were active), while partial accumulation has occurred on each of the remaining reels. In FIG. 1, the player was 1/4 of the way towards the required accumulation threshold on each of reels 12B and 12E (one of four accumulation indicators (16) was active), three-quarters of the way towards the accumulation threshold on reel 12A (three of four accumulation indicators (16) were active) and halfway towards the threshold (2 accumulation indicators (16) were active) on reel 12D. In FIG. 2, on the other hand, the player has made it all the way on reel 12B since all four accumulation indicators (16) have become active.” 
For reels that have less than four accumulation indicators illuminated, e.g., for reel 12A diagrammed in Fig. 1 which has three indicators illuminated and for reels 12B and 12E which each have one, no feature is activated for any of the reels (no expanding wild is triggered).
	Re claims 3-4, a game modified by an expanding wild as described in [0027] meets the limitation of a second, modified game as compared to a slot reel game conducted without the expanding wild.
	Re claim 5, see again [0027], Fig. 2, wherein the first feature is an expanded wild triggered based on four elements 16 accumulated a triggering element display positions associated with the second reel 12B. 
	Re claim 6, [0033] contemplates a variation (second feature) that is activated on different reels (12) when wilds occur ‘sequentially across different reels’.
Re claim 7, [0033] contemplates an accumulation feature being activated on different reels (12) when wilds occur ‘sequentially across different reels’.
	Re claim 8, [0027] describes that, ‘for the spin in which the fourth wild symbol appeared on reel 12B, the resulting expanding wild symbol (24) means that the entire display area
of reel 12B (i.e. a column of 3 symbols in this example) consists of wild symbols, thereby greatly increasing the potential for winning results on the various pay lines of the game.’
	[0030] describes that, ‘After the accumulation threshold for any particular reel has been satisfied the last wild symbol to have appeared typically triggers an expanding wild symbol on that reel. Once any resulting winning pay line results have been paid out, the expanding wild symbol (24) on the reel clears and the accumulation indicators (16) associated with the reel become inactive progressively over successive spins of the reels.’
	Re claim 9, refer to the rejection of claim 1 above, wherein the activated first feature associated with the first one of the plurality of game element display positions responsive to a first plurality of triggering elements being accumulated at a first one of the display positions is an expanding wild, see in particular Fig. 2 and [0027].
	Re claim 12, [0030] describes that, ‘After the accumulation threshold for any particular
reel has been satisfied the last wild symbol to have appeared typically triggers an expanding wild symbol on that reel.’  
Re claims 13-15, these claims are directed to the appearance of indicia without claiming any functional effect on the apparatus of the parent claim (nonfunctional descriptive material i.e. printed matter). MPEP 2111.05 Part III. provides instructions for the examination of claims directed to computer-readable media. Here it is explained that:
Where the programming performs some function with respect to the computer with which it is associated, a functional relationship will be found. For instance, a claim to computer-readable medium programmed with attribute data objects that perform the function of facilitating retrieval, addition, and removal of information in the intended computer system, establishes a functional relationship such that the claimed attribute data objects are given patentable weight. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

However, where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer.

The Examiner likens the instant claims 13-15 to the second case, wherein the claims are directed to conveying a message to a human reader without causing any function that improves the function of the computer itself or otherwise causes a transformation that would define the graphical message combined with the computer as a new invention.
Re claim 16, [0029] of Vermaak describes that, “As illustrated in FIGS. 1 and 2, the accumulation of wild symbols (22) in this manner on each reel was displayed to the player--in FIG. 1, there has been no accumulation of wild symbols on reel 12C (none of the accumulation indicators (16) were active), while partial accumulation has occurred on each of the remaining reels. In FIG. 1, the player was 1/4 of the way towards the required accumulation threshold on each of reels 12B and 12E (one of four accumulation indicators (16) was active), three-quarters of the way towards the accumulation threshold on reel 12A (three of four accumulation indicators (16) were active) and halfway towards the threshold (2 accumulation indicators (16) were active) on reel 12D. In FIG. 2, on the other hand, the player has made it all the way on reel 12B since all four accumulation indicators (16) have become active.” For reel 12C wherein no indicators 16 are active and no expanding wild has been triggered, the claimed limitations of “cause the processor to not trigger the event responsive to no triggering elements being accumulated at any of the plurality of triggering element display positions associated with at least one of the plurality of game element display positions.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715